
	

113 HR 4016 IH: Quality Foster Care Services Act of 2014
U.S. House of Representatives
2014-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4016
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2014
			Ms. DeLauro (for herself, Mr. Cole, Ms. Bass, and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to provide a standard definition of therapeutic
			 foster care services in Medicaid.
	
	
		1.Short titleThis Act may be cited as the Quality Foster Care Services Act of 2014.
		2.Inclusion of therapeutic foster care as medical assistance
			(a)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—
				(1)in subsection (a)—
					(A)in paragraph (28), by striking and at the end;
					(B)by redesignating paragraph (29) as paragraph (30); and
					(C)by inserting after paragraph (28) the following new paragraph:
						
							(29)therapeutic foster care services described in subsection (ee); and; and
					(2)by adding at the end the following new subsection:
					
						(ee)
							(1)For purposes of subsection (a)(29), subject to subparagraph (C), therapeutic foster care services
			 described in this subsection are services provided for children who have
			 not attained age 21, and who, as a result of mental illness, other
			 emotional or behavioral disorders, medically fragile conditions, or
			 developmental disabilities, need the level of care provided in an
			 institution (including a psychiatric residential treatment facility) or
			 nursing facility the cost of which could be reimbursed under the State
			 plan but who can be cared for or maintained in a community placement,
			 through a qualified therapeutic foster care program described in paragraph
			 (2).
							(2)A qualified therapeutic foster care program described in this paragraph is a program that—
								(A)is licensed by the State and accredited by the Joint Commission on Accreditation of Health­care
			 Organizations, the Commission on Accreditation of Rehabilitation
			 Facilities, the Council on Accreditation, or by another equivalent
			 accreditation agency (or agencies) as the Secretary may recognize;
								(B)provides structured daily activities, including the development, improvement, monitoring, and
			 reinforcing of age-appropriate social, communication and behavioral
			 skills, trauma-informed and gender-responsive services, crisis
			 intervention and crisis support services, medication monitoring,
			 counseling, and case management, and may furnish other intensive community
			 services; and
								(C)provides foster care parents with specialized training and consultation in the management of
			 children with mental illness, trauma, other emotional or behavioral
			 disorders, medically fragile conditions, or developmental disabilities,
			 and specific additional training on the needs of each child provided such
			 services.
								(3)In making coverage determinations under paragraph (1), a State may employ medical necessity
			 criteria that are similar to the medical necessity criteria applied to
			 coverage determinations for other services and supports under this title.
							(4)The services described in this subsection do not include the training referred to in paragraph
			 (2)(C)..
				(b)Effective dateThe amendments made by subsection (a) shall apply to calendar quarters beginning on or after the
			 date of enactment of this Act.
			
